DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: The end of the claim includes an extraneous quotation mark.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0145961 (Myers).  
Re. claims 1, 8 and 18: Myers discloses a high-pressure fluid storage tank assembly with dual inlet refilling, the storage tank comprising: a main body section (24); a first domed end portion and a second domed end portion disposed at opposite portions of the main body section (see, for example, figure 4c); a first inlet assembly (54a) and a second inlet assembly (54b) provided at the respective first domed end portion and the second domed end portion, each inlet assembly configured to provide fluid communication between a supply of a high-pressure fluid ([0047] first sentence) outside the storage tank and an interior of the storage tank (24), such that the high-pressure fluid travels through a compressed fluid receptacle (not depicted, but inherent to Myers because the tank(s) (24) have a limited capacity and must be periodically refueled [0017, second sentence; [0018]) and enters the interior of the storage tank simultaneously through each of the first and second inlet assemblies from outside the storage tank ([0045, second and third sentences). Figures 4a, 4b and 4c, reproduced below. 

    PNG
    media_image1.png
    656
    900
    media_image1.png
    Greyscale

Re. claim 2: Myers discloses wherein each inlet assembly comprises a tank valve (42) disposed within a boss (38), with each tank valve being in fluid communication with the compressed fluid receptacle (not depicted, but inherent to Myers).  
Re. claim 3: Myers further discloses a pair of inlet conduits (44) residing externally of the storage tank (24) and providing fluid communication between the compressed fluid receptacle and the respective tank valves (not depicted, but inherent to Myers) of the of the first and second inlet assemblies (54a, 54b).  
Re. claim 4: Myers inherently discloses wherein the pair of inlet conduits are shaped and sized in order to provide the high-pressure fluid into the interior of the storage tank at substantially the same flow rate (note the symmetry of the inlet conduits 44 as depicted, for example, in figures 4a, 4b and 4c).  
Re. claim 5: Myers inherently discloses wherein the pair of inlet conduits (44) are provided with the same length and width dimensions (see, for example, figures 4a, 4b and 4c above).  
Re. claim 6: Myers further discloses a manifold1 (52, 57) disposed between the compressed fluid receptacle (not depicted, but inherent to Myers) and at least one of the first and second inlet assemblies, wherein the manifold permits a flow of the high-pressure fluid ([0047] first sentence) through the first and second inlet assemblies (54a, 54b) and into the interior of the storage tank at substantially the same flow rate (see figures 6 and 8). Figure 8 reproduced below. 

    PNG
    media_image2.png
    633
    812
    media_image2.png
    Greyscale

Re. claim 9: Myers discloses wherein the storage tank (24) comprises a first domed end portion and a second domed end portion disposed at opposite portions of the main body section that cooperate to define the interior, wherein the first inlet assembly (54a) is located at the first domed end portion, and the second inlet assembly (54b) is located at the second domed end portion (see, for example, figures 4a, 4b 4c above).  
Re. claim 10: Myers discloses wherein each inlet assembly comprises a tank valve (42) disposed within a boss (38), with each tank valve configured to direct fluid communication between the compressed fluid receptacle (not depicted, but inherent to Myers) and the interior of the storage tank (24).  
Re. claim 11: Myers further discloses a plurality of inlet conduits (44) providing fluid communication between the compressed fluid receptacle (not depicted, but inherent to Myers) and the respective tank valves (42) of the first and second inlet assemblies (54a, 54b; figures 4a, 4b, 4c).  
Re. claim 12: Myers discloses wherein each of the plurality of inlet conduits (44) is shaped and sized in order to provide the high-pressure fluid into the interior of the storage tank at substantially the same flow rate (note the symmetry of the inlet conduits as depicted, for example, in figures 4a, 4b and 4c above).  
Re. claim 13: Myers discloses wherein each of the plurality of inlet conduits (44) is provided with the same length and width dimensions (note the symmetry of the inlet conduits as depicted, for example, in figures 4a, 4b and 4c above) .  
Re. claim 14: Myers further discloses a manifold2 (52, 57) disposed between the compressed fluid receptacle and at least one of the first and second inlet assemblies, wherein the manifold permits a flow of the high-pressure fluid through the inlet assemblies and into the interior of the storage tank at substantially the same flow rate (see figure 8 above). 
Re. claim 16: Myers discloses two high-pressure fluid storage tanks, each storage tank including: a main body section (24) and defining an interior for storing a high-pressure fluid ([0047] first sentence); a first inlet assembly (54a) and a second inlet assembly (54b), each inlet assembly configured to provide fluid communication between the compressed fluid receptacle (not depicted, but inherent to Myers because the tank(s) (24) have a limited capacity and must be periodically refueled [0017, second sentence; [0018]) and the interior of the respective storage tank (24) simultaneously through each inlet assembly ([0045], third sentence; see also figures 5a, 5b, 5c reproduced below). 

    PNG
    media_image3.png
    655
    877
    media_image3.png
    Greyscale

Re. clam 17: Myers discloses a vehicle (10) comprising the dual-inlet system for refilling a high-pressure fluid storage tank according to claim 8.  
Re. claim 19: Myers discloses wherein the high-pressure fluid comprises hydrogen gas ([0049], last sentence), and the high-pressure storage tank is disposed in a vehicle (10).  
Re. claim 20: Myers discloses directing the high-pressure fluid to the interior of the storage tank simultaneously through each of the first and second inlet assemblies at substantially the same flow rate ([0045], third sentence).  
Re. claim 21: Myers discloses wherein the high- pressure fluid enters the interior of the storage tank from an exterior of the storage tank simultaneously through each of the first domed end portion and the second domed end portion, through each of the first and second inlet assemblies ([0045], third sentence).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers as applied to claims 2 and 11 above, and further in view of U.S. Patent Application Publication No. 2020/0223684 (Natori).  
Re. claim 7: Myers does not disclose two compressed fluid receptacles, each compressed fluid receptacle being in fluid communication with a different one of first and second inlet assemblies. 
Natori teaches two compressed fluid receptacles (1 and 1-1 figure 6), each compressed fluid receptacle being in fluid communication with a different one of fluid inlet assemblies (for in vehicle tanks IT and IT-1 of vehicles S and S-1, respectively, figure 6). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single high pressure storage tank assembly disclosed in figure 4a, 4b 4c of Myers to include a second high pressure storage tank with its own compressed fluid receptacle as taught by Natori. One or ordinary skill in the art would have been motivated to make this modification because it would be advantageous to fill be able to fill two storage tanks at the same time using different compressed fluid receptacles, as this would reduce waiting time and increase profitability the refilling system. 
Re. claim 15: Myers discloses a storage tank (24) with first and second inlet assemblies (54a, 54b) and an inherently connected to at least one compressed fluid receptacle, but Myers not particularly disclose two compressed fluid receptacles, each compressed fluid receptacle being in fluid communication with a respective one of the first inlet assembly and the second inlet assembly. 
Natori teaches two compressed fluid receptacles (1 and 1-1 figure 6), each compressed fluid receptacle being in fluid communication with a different fluid inlet assembly.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single high pressure storage tank assembly and the at least one inherent compressed fluid receptacle disclosed by Myers to include two compressed fluid receptacle as taught by Natori. One or ordinary skill in the art would have been motivated to make this modification because it would be advantageous to fill be able to fill the storage tank of figures (4a, 4b, 4c) using different compressed fluid receptacles, as this would enable filling to continue should one of the compressed fluid receptacles become empty or otherwise unable to function as designed. 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent Application Publication No. 2006/0107827 (Richards), which discloses a fluid pressurization device. 
2.) U.S. Patent Application Publication No. 2014/0012444 (Wake et al.), which discloses a vehicle. 
3.) U.S. Patent Application Publication No. 2017/0059089 (Uchida et al.), which discloses a fuel gas filling system. 
4.) U.S. Patent Application Publication No. 2019/0277448 (Krogsgaard et al.), which discloses a hydrogen fueling station. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753   

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 a pipe fitting with several lateral outlets for connecting one pipe with others especially : a fitting on an internal combustion engine that directs a fuel and air mixture to or receives the exhaust gases from several cylinders. “Manifold.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/manifold. Accessed 30 Jun. 2022.
        2 a pipe fitting with several lateral outlets for connecting one pipe with others especially : a fitting on an internal combustion engine that directs a fuel and air mixture to or receives the exhaust gases from several cylinders. “Manifold.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/manifold. Accessed 30 Jun. 2022.